Title: To Alexander Hamilton from Thomas Smith, 14 October 1791
From: Smith, Thomas
To: Hamilton, Alexander



Loan Office [Philadelphia] Pennsa Octr 14th 1791
Sir,

I have received Two hundred and forty nine thousand two hundred and fifty four pounds 10/ ½ equal to Six hundred and seventy five thousand one hundred and one Drs ³³⁄₁₀₀ in the assumed debt of this State for which I have given descriptive receipts, have registered and numbered them & Carried them to the Comptroller of this State’s Office, who has examined them and declares them genuine. He is now making the necessary discriminations whither they are assumable or not. The Comptroller informs me that there is about 200,000 dollars in the hands of individuals which are dated after the first of January 1790 and that there is about 300,000 drs more which have not been presented at this Office. I have endeavoured to obtain from the People who are in the possession of the Certificates dated after the 1st Jany 1790 a list of them or the amount but they knowing they could not be received have neglected it. The greater part of those Certificates have been issued for Certificates of an earlier date. The Interest on the Certificates which I have received is generally indorsed paid (to the 1st Jany 1792) the words of the Indorsement are Prepaid in full.
The large Quantitys of Certificates, Old emission money &ca. Received for funding with the State debt business Returns &ca will keep the whole of the Clerks of this Office industriously employed to the 1st of Jany at least.
Numbers of people have presented Certificates, Contl. money & State Debt Certs. since the 30th of septr.
I have the honor &c
Honble: Alexander Hamilton secy Treasy.
